People v Claverie (2016 NY Slip Op 02908)





People v Claverie


2016 NY Slip Op 02908


Decided on April 14, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 14, 2016

Mazzarelli, J.P., Acosta, Moskowitz, Gische, Webber, JJ.


827 399/13

[*1]The People of the State of New York, Respondent,
vReginald Claverie, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Molly Ryan of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Frank Glaser of counsel), for respondent.

Judgment, Supreme Court, New York County (Renee A. White, J.), rendered May 28, 2013 convicting defendant, upon his plea of guilty, of burglary in the third degree and sentencing him to a term of nine months, unanimously affirmed.
The court providently exercised its discretion in denying defendant's motion to withdraw his guilty plea. Defendant received the precise sentence that had been promised by the court. Moreover, during the plea colloquy, defendant had acknowledged that no other promises had been made. Defendant's misunderstanding of the number of additional days he would have to serve after pleading guilty was based on alleged off-the-
record discussions and does not warrant vacatur of the plea (see People v Ramos , 63 NY2d 640, 642-643 [1984]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 14, 2016
CLERK